Citation Nr: 1514972	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  05-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a final disallowed claim for service connection for degenerative joint disease (DJD) of the left knee.  

2.  Entitlement to an initial rating greater than 10 percent for a low back disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife (Appellant)


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1970, with an additional prior period of unverified active duty service lasting one year and twelve days. He also served on active duty from May 1991 to December 1991. 

The Veteran died in July 2009 due to, as listed on the death certificate, congestive heart failure.  The Veteran's surviving spouse has now been substituted as the appellant in the current appeal which comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, assigned an initial 10 percent disability rating upon granting service connection for a low back disorder and which denied a petition to reopen a claim for service connection for DJD of the left knee.  

In October 2005 the Veteran was notified of a rating decision that month which denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  In March 2006 he filed a notice of disagreement (NOD) with that denial.  However, as yet no SOC has been issued addressing that matter.  The matter of entitlement to a TDIU rating will be addressed in the remand portion of this decision.  

The Veteran and his wife, the appellant, testified at a hearing in August 2008 before the undersigned sitting at the RO.  A transcript thereof is in the claim file.  

In November 2008 the Board, in pertinent part, remanded the application to reopen a claim for service connection for DJD of the left knee , as well as the as the claim for an initial rating greater than 10 percent for the service-connected low back disorder.   

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  Evidence in Virtual VA includes a record (entered into Virtual VA on October 22, 2012) dated in March 2009 which reflects that the Veteran contacted VA personnel to obtain documentation of his newly diagnosed diabetes, for which he wished to file a disability claim.  Other entries indicated that he would contact a Veterans Service Organization for this purpose.  Entered into Virtual VA on March 23, 2012, is a letter to the appellant stating that information was being furnished pursuant to a request under the Privacy Act (but it is not clear what information (or documentation) was furnished).  Thus, there is a question of whether the Veteran filed an informal claim for service connection for diabetes during his lifetime.  See generally Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (panel decision) and MacPhee v. Nicholson, 459 F.3d 1323, 1325 (Fed.Cir. 2006) (addressing the interplay of 38 C.F.R. § 3.159(a)(3) and 38 C.F.R. § 3.155(a)).  This matter is referred to the RO for clarification and, if needed, initial consideration.  

In the claims file is VA Form 21-4138, Statement in Support of Claim, in July 2009 in which the appellant claimed service connection for the cause of the Veteran's death.  In a September 2009 letter she stated that VA had prescribed the Veteran several medications, including "LORTAB" and Lasix and she believed that the long-term use of these medications adversely affected the Veteran's kidneys, leading to his fatal congestive heart failure.  Thus, she believed that his death was "service connected/related."  

In August 2010 the appellant was awarded of death pension benefits, effective July 19, 2009 (date of the Veteran's death).  However, this letter did not inform the appellant as to whether a claim for service connection for the cause of the Veteran's death had been granted or denied.  

Thus, it appears that a claim for service connection for the cause of the Veteran's death has not been adjudicated by the RO and, so, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of de novo adjudication of the claim for service connection for left knee DJD and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED.  

FINDINGS OF FACT

1.  An August 1998 rating decision denied service connection for left knee DJD and because the Veteran was notified thereof by letter that same month but he did not appeal, that rating decision is final.  

2.  New and material has been received which bears substantially on the claim for service connection for left knee DJD, and that claim is reopened.  

3.  As of VA examination of December 9, 2003, but not prior thereto, the Veteran's low back disability was manifested by muscle spasm on motion but not marked or severe limitation of motion and flexion was not to 30 degrees or less, and there was no ankylosis or IVDS symptoms which were other than sensory and no periods of incapacitation.  



CONCLUSIONS OF LAW

1.   The August 1998 rating decision denying service connection for left knee DJD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for left knee DJD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for no more than an initial 20 percent rating for a low back disorder are met since December 9, 2003.  38 U.S.C.A. § 1155, 5107 (West 2002)\; 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5292 and 5295 prior to September 26, 2003; DCs 5237 and 5242 since September 26, 2003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In service connection claims, a claimant is to be informed of five elements: veteran status, existence of a disability, a connection between a veteran's service and the disability (or a service-connected disorder), degree of disability, and effective date of any grant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties as to the claims for service connection for low back disability and to reopen the claim for service connection for left knee disability by letter in August 2003, prior to the initial March 2004 rating decision.  

Entered into Virtual VA on March 20, 2006, is a copy of a letter to the Veteran informing him of how disability ratings and effective dates are assigned.  This was prior to readjudication of the claims in the July 2013 Supplemental SOC (SSOC).  Dingess, Id.  

It was held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that in a new and material evidence claim, the VCAA notice must include the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the Board remanded the claim in 2008 to issue such notice, this was not done.  Nevertheless, in a precedential opinion the VA Office of General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice, i.e., there was no requirement to provide notice of the reason(s) for the prior denial (the element(s) for claim substantiation that were found not to exist).  Accordingly, there is no prejudice to the appellant for any failure to comply with the remand instruction to issue Kent compliant VCAA notice.  
Moreover, the claim for service connection for left knee DJD is adjudicated de novo in light of the submission of new and material evidence.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  

The 2008 Board remand instructed that a search be conducted for additional service records, in addition to those already on file, including the Florida Army National Guard.  In October 2012 the RO made a Formal Finding on the Unavailability of Treatment Records, setting for the steps taken to obtain additional service records.  The RO concluded that the records were not available, and that all procedures to obtain the additional records had been followed and exhausted, and that further attempts to locate such records would be futile.  However, the additional service personnel records were received in June 2009.  

At a September 2000 Board videoconference (in conjunction with a prior unrelated appeal) the Veteran testified that he was awarded Social Security Administration (SSA) benefits in 1997.  Page 11 of the transcript.  In a separate unrelated appeal, in 2000 the Board remanded a claim for compensable evaluation for right knee disability to, in part, to obtain SSA records.  Subsequently, an August 2001 rating decision granted a 30 percent disability rating for the service-connected right knee patellar subluxation and dislocation with medial collateral ligament strain and, thereafter, in that same month the appeal was withdrawn.  SSA records were subsequently received in August 2008.  

The 2008 Board remand instructed that an up-to-date VA rating examination of the Veteran's low back be conducted.  Unfortunately, before such an examination was scheduled the Veteran died.  The additional VA treatment records requested in the 2008 Board remand have been obtained.  

In the 2008 remand it was requested that steps be taken to obtain records from a private physician, Dr. G., in Jacksonville, Florida, as to left knee treatment between 1970 and 1991.  In February 2009 the Veteran was requested to execute and return the necessary release form.  However, the release form he provided did not contain an address for that physician.  He was then requested to execute and return a release form which contain such information but in April 2009 he again provided a release form that did not have this information and he reported that he could not find anyone who had this physician's records and, also, that this physician was deceased.  

Also, records from the Flowers Hospital are on file and include records of multiple hospitalizations from 2007 through 2009, as well as X-rays and an MRI of the left knee in May 2009.  

And all this was, to the extent possible, in compliance with the 2008 Board remand.  Thus, the RO has taken all possible steps to comply with that remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

38 C.F.R. § 3.103(c)(2) requires that the individual presiding at a Board hearing fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the testimony at the 2008 travel Board hearing focused on the elements for claim substantiation.  Following the hearing the Board remanded the case to help substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the travel Board hearing.  Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been compliance with 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. §§ 1110, 1131; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  Lay evidence is competent as to factual matters of which there is first-hand knowledge and may establish the presence of observable symptoms that are not medical in nature, see Barr, 21 Vet. App. at 307; Washington, 19 Vet. App. at 368, and 38 C.F.R. § 3.159(a)(2), but not to establish that which requires specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); 38 C.F.R. § 3.159(a)(1).  As to issues involving either medical etiology or diagnosis, medical evidence can be used but "[l]ay evidence can be competent and sufficient to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time supported by a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  

Reopening Service Connection for Left Knee DJD

A January 1997 rating decision granted service connection for right knee disability.  The final August 1998 rating decision denying service connection for left knee DJD, and of which the Veteran was notified by letter of that month, found that a claimed left disability was not incurred or aggravated during service.  It was noted that the Veteran was service-connected for disability of the right knee; however, there was no adjudication as to any relationship, i.e., causation or aggravation between these two disorders.  Nevertheless, a decision that denies service connection for a disability is final decision as to every theory of entitlement for that benefit, including theories of presumptive service connection.  This is true even if VA failed to consider the specific theory of entitlement, and such a decision is final as to all potential theories of entitlement.  As a result, in such a case there is no pending and unadjudicated claim.  Bingham v. Nicholson, 421 F.3d 1346, 1348 - 49 (Fed. Cir. 2005) and Ingram v. Nicholson, 20 Vet. App. 156 (2006).  

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).

The Veteran applied to reopen the previously denied claim in April 1999.  A March 2004 rating decision found that new and material evidence had not been submitted to reopen the claim.  Regardless of how the RO ruled on the question of reopening, the Board must decide that matter in the first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Under 38 C.F.R. § 3.156(b) new and material evidence received prior to the expiration of the appeal period of a rating decision without consideration in that decision, will be considered as having been filed in connection with the claim which was pending.  In other words, if new and material evidence was received within one year of last final disallowance of a claim, that claim is to be readjudicated.  

Here, within one year of the August 1998 notice of the denial of service connection for left knee DJD VA outpatient treatment (VAOPT) records were received.  However, those which pertain to the Veteran's left knee are duplicates of VAOPTs that were on file at the time of the final August 1998 rating decision and, so, the additional VAOPTs are not new. 

Under 38 C.F.R. § 3.156(c) if after a final disallowance VA receives relevant official service department records that existed but were not associated with the claims file when VA decided the claim, VA will reconsider that claim de novo; and such records include records that are related to a claimed in-service event, injury or disease.

In this case additional service records were received in June 2009.  However, with one exception, these records were service personnel records and make no mention or reference to any physical problems or disability.  The only STR received in June 2009 is a copy of a March 1974 examination which was negative for knee disability and an adjunct medical history questionnaire which was also negative for any complaints and specifically noted that the Veteran reported not having or having had arthritis as well as a "trick" or locked knee.  Consequently, these additional service records received in June 2009 are not relevant.  

The August 1998 RO decision became final because no NOD or new and material evidence was submitted within one year of notification of that decision, and no additional and relevant service records have been received at any time.   See 38 C.F.R. §§ 3.156(a), (b), (c); 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Thus, the claim must be adjudicated on the basis of whether new and material evidence has been received to reopen the claim for service connection for left knee DJD.  

For applications to reopen, received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Here, however, the application to reopen was received prior to August 29, 2001.  The definition of new and material evidence, as to claims received prior to August 29, 2001, was that new and material evidence is evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new and material if, and assuming its credibility, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Generally, VA will not provide a VA nexus examination (or medical opinion) in the reopening context but will if the claim is reopened. 38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence. Rather, lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion or consideration of a new theory.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination if the claim were to be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence Previously on File

The final rating decision in August 1998 noted that the evidence revealed that the Veteran had injured his service-connected "right" knee in June 1991.  While an in-service examination in July 1991 noted that he wore a left knee brace, the evidence did not show that he incurred a left knee condition between his re-entry into active duty in May 1991 and the July 1991 in-service examination.  

However, on the Board's review of the July 1991 "Over 40" examination, that report states that "current left knee brace for dislocated patella" and an adjunct medical history questionnaire states "dislocated patella - 25 June 91 - wears brace."  

The Veteran was given a physical profile for DJD of both knees during active duty in November 1991 but the RO found that there was no X-ray evidence to support a diagnosis of left knee DJD.  A VA treatment record in July 1998 referred to a January 1998 X-ray which showed advanced left knee DJD.  

Additional Evidence

Received in November 2000 was a report of a private examination for complaints of pain of the feet, ankles, and knees.  On examination there were scars from each malleolus extending to each knee from a saphenous vein excision and a surgical scar on the anterior surface of the left knee.  

On VA examination in April 2001 of the Veteran's right knee it was noted that in 1974 or 1975 he had had left knee surgery which was best described as "a scraping of the calcium."  He used bilateral "off loading braces" and used a cane when he did not use his scooter.  He had two scars anteriorly on the medial and lateral aspects of the left patella.  

On VA examination in December 2003 the Veteran reported having had open left knee surgery in 1979 or 1980.  

On VA examination in December 2004 the diagnoses included severe osteoarthritis in both knees, creating chronic bilateral knee strains.  

At the August 2008 travel Board hearing the Veteran's testimony, when liberally construed from the transcript, was that not only was left knee disability incurred during active service but, also, his service-connected right knee disability aggravated his left knee disability.  See page 17 of the transcript.  

Evidence in Virtual VA include electronic treatment (CAPRI) records (entered into Virtual VA on October 22, 2012) dated in April 2009 which reflect that the Veteran reported that his problems with his knees began during service due to jumping out of planes during his military career.   

Records of the Flowers Hospital include a report X-rays and an MRI of left knee in May 2009.  The X-rays revealed advanced degenerative changes in the medial compartment consistent with loss of joint space, osteophyte formation, and bony irregularity along the mediofemoral condyle.  The MRI revealed advanced tri-compartmental osteoarthritis.  

In sum, it is undisputed that at his death the Veteran had left knee DJD and that he was service-connected for both patellar subluxation and dislocation as well as arthritis of the right knee, rated 30 percent and 20 percent respectively.  Given the assertion of the new theory of secondary causation or secondary aggravation, and in light of the Veteran's testimony of aggravation and the 2004 VA examination, the Board finds that there is new and material evidence on file.  So, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim for service connection for left knee DJD must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, this will be deferred pending completion of the additional development of the claim on remand.  


Low Back Disability Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  While a veteran's entire history is reviewed when making disability evaluations, in increased rating claims, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); and Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran original claim for service connection for low back disability was received on August 19, 2003.  

The criteria for rating intervertebral disc syndrome (IVDS) at 38 C.F.R. § 4.71a, DC 5293, were revised effective September 23, 2002.  The criteria for evaluating spinal disabilities DCs 5285 through 5295 (2002) ("the old criteria") were revised effective September 26, 2003, at which time the diagnostic codes were renumbered, including the renumbering of DC 5295 to DC 5237 and adding DC 5242 for degenerative arthritis (yet also retaining DC 5003 for degenerative arthritis).  

Generally, where the law or regulation changes the most favorable version applies unless otherwise allowed by law.  So, if the amended regulations do not include a provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded, notwithstanding the holding in Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (overruled by the Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)).  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, too, VAOPGCPREC 11-97 (Mar. 25, 1997); VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

In rating the spinal disorders for the period prior to the effective dates of the respective revisions, only the old rating criteria may be applied, but both the old and the new rating criteria, whichever is most beneficial, will be applied for the period beginning as of the respective revisions.  Here, the initial claim (for service connection) was received prior to the revision of the spinal rating criteria but after revision of the IVDS rating criteria.  Thus, the old and new spinal rating criteria but only the revised IVDS rating criteria will be applied.  

IVDS Criteria as of September 23, 2002

The IVDS criteria prior to September 23, 2002, focused on subjective classifications of the overall degree of impairment.  As of September 23, 2002, the pertinent considerations are (1) incapacitating episodes (defined in Note 1 as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by and treatment by a physician) during the immediately preceding 12 months and, if so, the total duration of them, or (2) the combination of the neurologic and orthopedic manifestations of the disability under 38 C.F.R. § 4.25.  Whichever method results in the higher evaluation must be used.  

As to incapacitating IVDS episodes in the past 12 months, if they have a total duration of at least 1 week but less than 2 weeks, a 10 percent evaluation is warranted; if they have a total duration of at least 2 weeks but less than 4 weeks, a 20 percent evaluation is warranted; if they have a total duration of at least 4 weeks but less than 6 weeks, a 40 percent evaluation is warranted; if they have a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation is warranted.  

Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

VAOGCPREC 36-97 (Dec. 12, 1997) provides that in rating IVDS based on combination of neurologic and orthopedic manifestations, 38 C.F.R. §§ 4.40 (functional loss may be due to pain) and 4.45 (pain on motion is a factor in joint disability) must be considered because nerve defects and pain may limit spinal motion.  Sanchez-Benitez v. West, 259 F.3d 1356, 1362-63 (Fed.Cir. 2001).  

Spinal Rating Criteria Prior to September 26, 2003

Under DC 5003, if degenerative arthritis is established by X-rays, compensation may be awarded under three circumstances:  (1) when limitation of motion meets the schedular criteria for the joint(s) affected and is objectively confirmed, such as by swelling, muscle spasm, or satisfactory evidence of painful motion; (2) when objectively confirmed limitation of motion is noncompensable under schedular rating criteria 10 percent is assigned for each major joint or minor joint group affected; (3) when there is no limitation of motion, 10 or 20 percent will be assigned depending on the degree of incapacity, if there is X-ray evidence of 2 or more major joints or minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5291, slight limitation of motion of the thoracic spine warranted a noncompensable disability rating and either moderate or severe limitation of motion warrants a maximum 10 percent rating.  Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion of the lumbar spine warrants a 10 percent rating, moderate limitation of motion a 20 percent rating, and severe limitation of motion a 40 percent rating.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain), and DC 5294 (for sacroiliac injury or weakness) provide that a lumbosacral strain with characteristic pain on motion warrants a 10 percent rating.  With muscle spasm on extreme forward bending with loss of lateral spine motion, a 20 percent rating is warranted.  When severe with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, a maximum 40 percent rating is warranted. 

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, consideration must be given to any additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when the symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Where residuals of vertebral fracture are rated based on limitation of motion or muscle spasm, former 38 C.F.R. § 4.71a, DC 5285 authorizes no more than a single 10 percent increase for demonstrable deformity of a vertebral body or vertebral bodies in the spinal segment (cervical, dorsal, lumbar) that is the subject of that rating.  Where spine fracture residuals cause limited motion to more than one spinal segment and DC 5285 permits ratings for each segment, DC 5285 authorizes a 10 percent increase to the rating assigned to each segment of the spine containing at least one demonstrably deformed vertebral body.  See VAOGCPREC 3-2006 (June 23, 2006).  

As to other DCs for rating spinal disabilities prior to September 26, 2003, in this case, there is no evidence of a vertebral fracture or any spinal cord involvement and, so, 38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there has never been any evidence of favorable or unfavorable bony vertebral fixation or ankylosis and, so, DCs 5286 and 5289 are not applicable either.  

Spinal Rating Criteria as of September 26, 2003

Prior to September 26, 2003, the spinal rating criteria (other than for IVDS) focused on subjective factors such as ankylosis, (DCs 5286 through 5289) limitation of motion (DCs 5290 through 5292), vertebral fracture (DC 5285), and sacro-iliac or lumbosacral injury, strain or weakness (DCs 5294 and 5295).  The DCs for rating spinal disorders were renumbered, including renumbering the DCs relating to limitation of motion of the lumbar spine, DC 5292, as DC 5237 (lumbosacral or cervical strain) and DC 5242 (degenerative arthritis of the spine) (yet also retaining DC 5003 for degenerative arthritis).  

The General Rating Formula for Diseases and Injuries of the Spine created by the revised spinal rating criteria uses more objective criteria and other pertinent considerations with or without symptoms such as pain (radiating or not), stiffness, or aching and, thus, encompass and take into account these symptoms and removes any requirement that there be such symptoms to assign any evaluation.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  They provide for ratings based on limitation of motion of a spinal segment in either forward flexion or limitation of the combined range of motion of that spinal segment, either favorable or unfavorable ankylosis, or with respect to the entire spine if there is loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  Note 2 sets forth maximum ranges of motion for the spinal segments, except that a lesser degree of motion may be considered normal (if the cause is explained as required in Note 3) and Note 4 states that range of motion should be measured to the nearest five degrees.  

The revised spinal rating criteria eliminated a separate evaluation for ankylosis or limitation of motion of the thoracic (dorsal) spine "[b]ecause the thoracic and lumbar segments ordinarily move as a unit, it is clinically difficult to separate the range of movement of one from that of the other."  67 Fed.Reg. 56509, 56512 (September 4, 2002).  

Under 38 C.F.R. § 4.31, a zero-percent (0 %) evaluation (i.e., a noncompensable rating) is assigned when the revised requirements for a compensable rating are not met.  68 Fed. Reg. 51454, 51455 (August 27, 2003).  

In a claim for an increased rating for a service-connected spinal disability, the Board may adjudicate whether a separate compensable rating is warranted for neurological disability from the radicular component without the RO having first addressed entitlement to secondary service connection for such radicular component.  This is because the Board does not lack jurisdiction over issues that were not explicitly discussed by the RO if the issues are related to the matter on appeal; rather, "[o]nce the Board has jurisdiction over a claim ... it has the authority to address all issues related to that claim, even those not previously decided by the RO."  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc) (emphasis added); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has jurisdiction to review the appropriate disability rating for a service-connected spinal disability and, so, to review, under the applicable Diagnostic Codes, whether a separate compensable rating was warranted for any associated neurological manifestations of a service-connected spinal disorder.  Bender v. Shinseki, No. 12-2669, slip op.at 3 and 4 (U.S. Vet. App. Mar. 27, 2014) (nonprecedential memorandum decision); 2014 WL 1246680 (Vet.App.).  

Note (6) to the revised criteria provides that the thoracolumbar and cervical segments of the spine are to be separately evaluated except when there is unfavorable ankylosis of both segments which will then be rated as a single disability.  

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is to 90 degrees, extension is to 30 degrees, left and right lateral flexion as well as left and right lateral rotation are to 30 degrees.  The combined range of motion refers to the sum of these ranges of motion and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the thoracolumar spine is greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumar spine is greater than 120 degrees but not greater than 235 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, (2) vertebral body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the thoracolumar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumar spine is not greater than 120 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  

Background

VAOPT records in August and December 2002 reflect that the Veteran was afforded a diabetic foot evaluation.  An August 4, 2003, VAOPT record noted that he used a scooter and had chronic low back pain with dull consistent radiation of pain to the left leg and  occasional numbness.  Medication did not help control his pain very much.  He had severe coronary artery disease (CAD) with past surgical grafting.  On August 14, 2003, he had chronic pain of the left knee and hip, and low back.  He had been told he needed bilateral knee replacements.  On examination he had decreased function of the knee, left hip, and back.  

On VA examination of December 9, 2003, of the Veteran's knees and his low back his claim files were reviewed.  He reported having recurrent moderate to severe low back pain, as well as stiffness and weakness.  He had daily flare-ups of low back pain which he described as being severe.  The precipitating factor was routine daily activity and alleviating factors were medication and rest.  There was additional limitation of motion or functional impairment during a flare-up in that he was unable to walk in Wal-Mart, unable to walk in a mall, unable to do any bending, stooping or lifting or household duties, as well as being unable to cut grass or do minor vehicular repairs or maintenance.  He complained of weakness, as well as numbness of both legs.  He denied bladder or bowel complaints but reported having erectile dysfunction.  He used a cane and wore bilateral knee braces.  He had been prescribed a walker.  He was not wearing a back brace at the time of the examination.  

It was also reported that the Veteran was unable to walk approximately five (5) feet. He had problems with unsteadiness and falling.  He had not had back surgery.  He had "difficulty with functional assessment with walking."  He had difficulty with transferring from a bed to a chair, and from a chair to bed.  He had difficulty arising from a seated position.  He had problems with bathing because he had difficulty bending to get in and out of a bath tub.  He had problems dressing and needed assistance with putting on socks and shoes, as well as putting on and taking off his knee braces.  He was unable to participate in recreational activities due to pain in both knees and his low back.  

On physical examination the Veteran was able to stand up-right.  His gait was slow and unsteady.  He used a cane.  His spine was symmetrical in appearance.  On motion of the spine he had pain, spasm, and weakness throughout range of motion.  He had normal sensation to touch in both lower extremities.  Lumbar flexion was to 70 degrees, extension was to 20 degrees, lateral flexion was to 20 degrees, and rotation was to 15 degrees.  The diagnosis was a muscle sprain and DJD of the lumbar spine with moderate to severe loss of motion and moderate to severe loss of functional capacity.  

A December 2003 VAOPT record noted that the Veteran had a history of peripheral vascular disease (PVD).   A March 2004 VAOPT record shows that he complained of chronic low back pain which radiated down the left leg, with tingling and numbness of the left leg.  A history of a coronary artery bypass graft in 1997 was noted.  X-rays were suspicious of disc herniation at L4-5 but this could not be fully determined.  In October 2004 he had diminished pulses, pitting edema, and loss of sensation of the 1st, 2nd, and 3rd toes of each foot due to diabetes with beginning neuropathy.  

On VA general medical examination in December 2004 the Veteran reported that he had stopped working in 1998 due to a heart attack.  He reported having severe knee pain and used braces on his knees.  He used a cane and had a motorized cart.  He could only walk about 50 feet before having to stop due to bilateral knee pain, but it was also reported that it was not clear if he could not walk farther than this because of his knees or his back.  He took medication daily for low back pain.  During flare-ups of low back symptoms he had to rest but he did not identify any additional treatment.  He reported using a back brace.  No low back surgery had been recommended.  

On physical examination the Veteran's posture and gait were not normal.  His gait was abnormal in that he limped due to his legs.  On neurologic evaluation he was grossly intact and no focal motor or sensory deficits were identified.  Lumbar flexion was to 70 degrees.  Lateral bending was to about 15 degrees, to the right and the left but some of the limitation was due to his obese abdomen.  It was reported that a June 2004 lumbar MRI found no spinal stenosis but there was disc disease at L5-S1.  The pertinent diagnosis was a chronic lumbar strain and lumbar disc disease which were mild with mild functional loss, but requiring rest during flare-ups.  He had an additional 5 degrees of limitation of motion due to the need for a back brace.  His back pain did not preclude sedentary employment.  

A November 2006 VAOPT record states that the Veteran had chronic pain of multiple joints, including the low back.  His back pain started with prolonged sitting and prolonged walking.  He had no numbness of the arms or legs.  On examination his overall strength appeared to be 5-\5.  The pertinent impression was chronic low back pain due to lumbar spondylosis.  

During hospitalization in July and August 2008 at the Flowers Hospital for gastrointestinal symptoms it was noted on examination that the Veteran had global weakness.  

At the August 2008 travel Board hearing it was noted that in his substantive appeal the Veteran stated that he had extreme problems with lumbar flexion.  His wife had to help him put on his socks and shoes because he could not bend over due to his back.  He used "Velcro" shoes due to his low back.  He had constant low back pain and had muscle spasms almost daily.  His low back problems made it difficult for him to sleep.  He had been issued a VA back brace and muscle relaxants.  Page 1 of the transcript.  He was in a wheel chair due to his service-connected knee and back problems.  Page 2.  The Veteran testified that any back movement caused pain.  Page 6.  He had low back pain which radiated down both legs.  Pages 33 and 34.  

During private hospitalization in May 2009 it was noted that the Veteran presented with a history of bilateral lower extremity and upper extremity muscle cramps and weakness.  He was found to have marked hypokalemia.  On examination a neurologic evaluation found no focal or lateralizing signs.  He was admitted for a variety of problems but the most immediate concern was his marked hypokalemia which was the likely etiology of his muscle pains, and it was noted that he was dehydrated.  

Analysis

The Board finds that only since the December 9, 2003, VA rating examination he had been entitled to a 20 percent disability evaluation for his service-connected low back disorder.  Prior to that examination there was no evidence of muscle spasm.  

However, on VA examination on December 9, 2003, the Veteran had spasm and weakness throughout lumbar motion.  Under the old spinal rating criteria a 20 percent rating was warranted for muscle spasm on lumbar flexion, under DC 5295.  Under the new spinal rating criteria a 20 percent rating was not warranted on the basis of measured limitation of motion in December 2003 because his lumbar flexion was to 70 degrees, which was only slightly i.e, more than the required limitation of flexion to 60 degrees or less.  Also at that time his combined range of motion in all planes was 160 degrees, i.e., greater than the required limitation of combined motion of 120 degrees or less for a 20 percent rating.  Significantly, the 2003 VA examiner described the severity of the low back disorder as being moderate to severe.  

As to the December 2004 VA rating examination the Veteran's low back flexion  was to 70 degrees but it was noted that he had an additional limitation of motion of 5 degrees due to his back brace; thus, resulting in 65 degrees of flexion, only 5 degrees more than the required 60 degrees of limited flexion.  While the low back disability was then described by an examiner as being mild, the measured motion in December 2004 closely approximates the required limitation of flexion to 60 degrees for a 20 percent rating under the new spinal rating criteria.  

In this regard, the new spinal rating criteria also provide that a 20 percent rating is warranted if there is muscle spasm or guarding which results in an abnormal gait.  As to this, it is undisputed that the Veteran's gait is abnormal.  Much of this is due to his service-connected right knee disability, and his nonservice-connected left knee disability.  However, there is also evidence that the Veteran's service-connected low back disability contributed to his abnormal gait.  Thus, under both the old and the new spinal rating criteria a 20 percent disability rating was warranted for the service-connected low back disability effective as of the date of the December 9, 2003, VA examination (the date entitlement is shown).  

However, an initial rating in excess of 20 percent was not warranted at any time under either the old or new spinal rating criteria.  Under the old spinal rating criteria the Veteran did not have severe limitation of motion of low back motion, under DC 5292.  Nor, under DC 5294, did he have marked limitation of flexion or listing of the spine and while there was arthritis there was no evidence of abnormality motion on forced motion.  Under the new spinal rating criteria his lumbar flexion was not limited to 30 degrees, and it did not even approximate such limitation of flexion, and there has never been any evidence of ankylosis of the thoracolumbar spine, either favorable or unfavorable.  

With respect to the possible assignment of separate ratings for any neurological pathology associated with IVDS, actual herniation of a lumbosacral disc was never confirmed but he did have IVDS at L5-S1.  The Board notes that the Veteran has had a variety of symptoms in his legs, mostly below the knees, due to nonservice-connected peripheral vascular disease and diabetes.  This includes loss of sensation in parts of his feet which is clearly shown to have been due to nonservice-connected diabetes.  However, as to his complaint of radicular pain from the low back down the legs, while he had at times also complained of numbness of the legs, or at least the left leg, on examination in December 2003 he had normal sensation to touch in the lower extremities.  Moreover, the November 2006 VAOPT record confirms that he had no numbness of the legs and his overall strength was essentially normal.  Neither his global weakness during private hospitalization in 2008 nor his reported history of cramps and weakness during private hospitalization in 2009 were related to his low back disability.  Rather, the symptoms during the hospitalization in 2008 were the result of gastrointestinal problems and his symptoms during the 2009 hospitalization related not only to the lower extremities but also his upper extremities and were due to marked hypokalemia and dehydration.  Moreover, during the hospitalization in 2009 he had no focal or lateralizing neurologic signs.  

Thus, the evidence of record does not show that during his lifetime the Veteran had neurologic symptoms which were anything other than sensory in nature and were not of such severity as to warrant a compensable rating under any relevant Diagnostic Code (DC).  As to this a minimum compensable rating of 10 percent would have been warranted under DC 8520 for mild sciatic neuropathy, DC 8521 for mild external popliteal nerve (common peroneal nerve), DC 8524 for mild internal popliteal (tibial) neuropathy, under DC 8525 for mild posterior tibial neuropathy, or under DC 8526 for mild anterior crural (femoral) neuropathy; or under DC 8522 for moderate musculocutaneous (superficial peroneal) neuropathy, DC 8523 for moderate anterior tibial (deep peroneal) neuropathy, or under DCs 8527, 8528, 8529 or 8530 for severe to complete neuropathy of, respectively, the internal saphenous nerve, the obturator nerve, the external cutaneous nerve of a thigh, or the ilio-inguinal nerve.  See also DCs 4.123 and 4.124 addressing the severity of peripheral nerves symptoms.  

In sum, a separate compensable rating was not warranted at any time as a result of neurologic symptoms attributable to the Veteran's service-connected low back disability.  Also, while the Board has considered the Veteran's statements and testimony as to the severity of the low back disability, there was no evidence that his IVDS required bed rest which was prescribed by a physician and, so, at no time during the appeal was a rating warranted, much less to greater than 20 percent, for IVDS.  

With the favorable resolution of all doubt, an initial rating greater than 10 percent was not warranted prior to December 9, 2003, and a rating of no greater than 20 percent was warranted as of December 9, 2003.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected low back disorder encompasses all of his complaints, signs, and symptoms.  He had not related having any signs or symptoms which were not encompassed in the formula for evaluating service-connected low back disorder, the criteria for which is found by the Board to have specifically contemplate the level of impairment caused by this disability.  In this regard, the applicable rating criteria included consideration of spinal or gait abnormality, guarding, pain, muscle spasm, radicular symptoms, and painful motion.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms were congruent with the disability picture represented by the current disability rating.  Evaluations in excess of the 20 percent rating are provided for certain manifestations of service-connected low back disorder, but the evidence demonstrates that those manifestations were not present in this case.  In sum, the criteria for the 20 percent rating reasonably described the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation was adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, 4.124a, Diagnostic Codes 5242, 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back disorder, the evidence shows no distinct periods of time when the low back disorder varied to such an extent that a rating greater or less than currently assigned would have been warranted.  Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).   Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against warranting referral of the case for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim for service connection for left knee DJD is reopened.  To this extent only, the claim is allowed.  

An initial compensable rating for the service-connected low back disorder is not warranted prior to December 9, 2003, and since that time a rating of no greater than 20 percent for a low back disorder is granted, subject to applicable law and regulations governing the grants of monetary benefits.  


REMAND

At his death, the Veteran was service-connected for (1) right knee patellar subluxation and dislocation, and medial collateral ligament strain, rated 30 percent; (2) right knee osteoarthritis, rated 20 percent; (3) a low back disorder (secondary to service-connected right knee disability), rated 10 percent (from August 19, 2003 and by this decision as 20 percent from December 9, 2003); and (4) a right calcaneal spur, rated noncompensably disabling.   

VA treatment records show that prior to his death the Veteran was treated for, in part, nonservice-connected diabetes and for heart disease.  

In March 2006 the Veteran filed an NOD to an October 2005 denial of a TDIU rating but no SOC has been issued as to that matter.  The Board must remand this matter for that purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Because the application to reopen the claim for service connection for left knee DJD has been granted, the Board is of the opinion that a medical opinion is needed.  

Thus, the de novo adjudication of the claim for service connection for left knee DJD must be deferred pending additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter informing her that she may submit additional evidence in support of any claims and request that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence that is not currently of record.  

The appellant should be requested to clarify whether the Veteran had received any private or VA treatment or evaluations for disability of the left knee and, if so, all such records not already of record should be obtained and made of record.  

The RO should also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

If she responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the appellate record.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 


2.  A VA medical opinion should be obtained to determine whether (a) it was as likely as not that any left knee disability, including DJD, was incurred during active service or was due to any event during service, including repeated parachute jumps; and (b) whether it was as likely as not that any left knee disability, including DJD, was due to or aggravated by the service-connected low back disorder or the service-connected disabilities of the right knee, or any combination of service-connected disabilities.  

The claims folder must be made available and reviewed by the medical personnel rendering the opinion.  This must include a review the evidence of record, the Veteran's statements, and the clinical evidence.  

The examiner should be requested to respond to the following questions:

(a) Was it as likely as not that any left knee disability, including DJD, was incurred during active service or was due to any event during service, including repeated parachute jumps? 

(b) Was it as likely as not that the Veteran's left knee DJD was proximately due to or the result of his service-connected disability of the low back, or service-connected disabilities of the right knee, or any combination of service-connected disorder? 

(c) Was it as likely as not that the Veteran's left knee DJD was aggravated by his service-connected disability of the low back, or service-connected disabilities of the right knee, or any combination of service-connected disorder? 

The examiner should explain the rationale for all opinions and it would be helpful if the examiner would support his or her opinion with references to the medical records, past clinical findings, or appropriate medical literature.  

If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

3.  Provide the appellant and her representative with an SOC on the issue of entitlement to a TDIU rating, as well as an appropriate opportunity to respond and to perfect an appeal, if desired. 

In this regard, the attention of the adjudicators is brought to the matter of clarifying whether, during his lifetime, the Veteran filed a claim for service connection for diabetes and, if so, whether any such claim was not adjudicated and would thus be pending.  If so, adjudication of a claim for service connection for diabetes may be required prior to the issuance of an SOC on the issue of entitlement to a TDIU rating.  

4.  Then, the RO should readjudicate the claim for service connection for left knee DJD.  

If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the appellant and her representative the appropriate period of time within which to respond, if they so desire.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


